In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00165-CR



      BARNEY SAMUEL BRADSHAW, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR13-289




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       Our review of the court reporter’s record and clerk’s record in this case indicates that both

such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10(a)(3). Both records include the names of persons who were minors at the

time the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporter’s and clerk’s records contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(f) of the Texas Rules of Appellate Procedure, to seal the

electronically filed reporter’s and clerk’s records in this case.

               IT IS SO ORDERED.

                                                               BY THE COURT

Date: April 2, 2015




                                                   2